DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard claim 21, the prior arts of record do not teach or disclose a wireless transmit/receive unit (WTRU) comprising: a transceiver; and a processor; wherein the processor is configured to determine one or more physical uplink control channel (PUCCH) resources for transmitting uplink control information (UCI), wherein the determination is based on a number of hybrid automatic repeat request (HARQ) bits and based on a configured threshold associated with the number of HARQ bits; wherein the processor is further configured to determine a format for the UCI based on one or more symbols for the UCI and based on the number of HARQ bits; and wherein the transceiver is configured to transmit the UCI using the one or more determined PUCCH resources and the determined format.

In regard claim 28, the prior arts of record do not teach or disclose a method performed by a wireless transmit/receive unit (WTRU), the method comprising: determining one or more physical uplink control channel (PUCCH) resources for transmitting uplink control information (UCI), wherein the determination is based on a number of hybrid automatic repeat request (HARQ) bits and based on a configured threshold associated with the number of HARQ bits; 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



Date: 03/01/2021


/PHIRIN SAM/Primary Examiner, Art Unit 2476